The receivers have filed a petition for a rehearing, or, in the alternative, for a correction of the judgment heretofore rendered, in two respects, viz.: (1) That the court erred in stating that the amount deposited by the Redersheimer Corporation was $3,566.50, because the amount deposited was in fact only $3,258.33; and (2) that the court erred in refusing *Page 735 
to allow the receivers to deduct from the amounts belonging to the note holders, in the trustee account, 10 per cent. for costs of administration.
We find that the amount deposited by the Redersheimer Corporation was $3,258.33. The statement in the opinion which we rendered that the amount so deposited was $3,566.50 was a clerical error, which we now correct.
In support of the contention of the receivers that they should be allowed to deduct 10 per cent. of the note holders' money in the trustee account, for costs of administration, they cite the case entitled In re Immanuel Presbyterian Church, 113 La. 911, 37 So. 873. That case was cited by the receivers in the original brief filed in this case, but we did not refer to it because we did not consider it appropriate. In the case cited the two funds which were required to contribute proportionately to the costs of administration belonged to the corporation whose affairs the receivers had to settle. In this case the fund in the trustee account does not belong to the corporation whose affairs the receivers have to settle. Besides, it appears that there are sufficient funds belonging to the corporation to pay all costs of administration. We adhere to our ruling, therefore, that the note holders who opposed the deduction of 10 per cent. of their money in the trustee account, for costs of administration, shall not be compelled to submit to the deduction. *Page 736 
The city of New Orleans has applied for a rehearing, claiming that the only costs which should be paid in preference to the taxes due to the city are such costs as were necessary for the collection of enough money to pay the taxes due to the city. That is a correct interpretation of section 49 of Act No. 170 of 1898, as far as the statement goes; but, in determining when enough money was collected by the receivers to pay the taxes due to the city, the receivers were obliged to take into consideration that the taxes due to the United States had to be paid before the receivers could pay the taxes due to the city. Our ruling, therefore, is that the taxes due to the city are to be paid out of the money remaining after payment of the taxes due to the United States and such costs as have preference over the claim of the United States, and such costs as were necessary for the collection of enough money to pay also the taxes due to the city. The record does not contain enough information to enable us to segregate the costs in that respect. If the receivers can make such segregation in revising their provisional account, there is nothing to forbid it in the judgment of this court. We make this explanation or correction because the statement made in our original opinion, that the city's claim for taxes was subordinate to the court costs and costs of administration, was perhaps too broad.
Both applications for a rehearing are denied. *Page 737